Insofar as the order appealed from grants the application of petitioners-respondents to invalidate and declare null and void the designating petitions filed with the board of elections of the city of New York designating Patrick W. Allatin as candidate for the public office of Member of Assembly, Seventh Assembly District, Kings County, Democratic party, and Rebecca M. Lobell as candidate for the party position of Member of the State Committee, Female, Seventh Assembly" District, Kings County, Democratic party, and to enjoin and restrain the respondent board of elections of the city of New York from printing and placing upon the official primary ballot of the Democratic party, to be voted for at the primary election to be held on August 22, 1950, the names of said Patrick W. Allatin and Rebecca M. Lobell as candidates for said public office and said party position, it is reversed on the law and the facts, without costs, and the application denied, without costs. The evidence adduced is insufficient to establish any fraud on the part of appellants, Allatin or Lobell. Insofar as the said order grants the application of petitioners-respondents to invalidate and declare null and void the designating petition filed with the board of elections of the city of New York designating Joseph Martino as candidate for the nartv position of Member of the State Committee, *947Male, Seventh Assembly District, Kings County, Democratic party, and to enjoin and restrain the respondent board of elections of the city of New York from printing and placing upon the official primary ballot of the Democratic party, to be voted for at the primary election to be held on August 22, 1950, the name of said Joseph Martino for said party position, it is affirmed, without costs. No opinion. Permission to appeal to the Court of Appeals is hereby granted. Nolan, P. J., Adel, Sneed and Wenzel, JJ., concur; MaeCrate, J., not voting.